DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Specification
The disclosure is objected to because of the following informalities:
a. The brief description of the drawings for Fig 8A-D, 9A-B, 10 A-B and E-F and Fig. 11A-J need to contain SEQ ID NO.s because these figures contain sequences.
b. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the .
Appropriate correction is required.

Priority
The instant set of claims has priority to 10/21/14 because the provisional application does not contain SEQ ID NO. 12-31.

Claim Objections
Claims 20-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot dependent from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 20-23 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-9, 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 does not end with a period.  Therefore, it is not clear if there was additional subject matter to be added to the claim.
Claim 4 added the terminology “; or” after the period.  It is not clear why.
Claims 1 and 16 contain improperly worded Markush groups.  The proper terminology for a Markush group is –selected from the group consisting of … and …--.




Claims 1, 3-9, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of an antibody containing all 6 CDRs in a specific order, does not reasonably provide enablement for an antibody containing less than 6 CDRs or the mixing and matching of CDRs.  The specification does not enable any person skilled in the art to which it make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''
The specification discloses only intact podocalyxin or antibodies containing all 6 CDRs in a specific order.  The specification does not enable (1) a fragment which does not contain 6 CDRs and bind antigen or (2) the mixing and matching of CDRs.  The specification shows antibody 83 (Table 2) and that the CDRs were determined using different numbering systems.  For example, the CDR sequences in the VL (CDRs of SEQ ID NO. 13, 15 and 16) were determined using IMGT and the CDR sequences in the VL (CDRs SEQ ID NO. 12, 14 and 8) were determined using Chothia.  However, claim 1, as written, allows for having CDR of SEQ ID NO. 13 fused to SEQ ID NO. 14 fused to SEQ ID NO. 8.  This, allow for mixing and matching of CDRs from different numbering systems and applicant does not have support for this mixing and matching.  The same analysis applies to the CDRs having SEQ ID NO. 19-31 and the antibody disclosed in Table 3.
rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
 Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody fragment containing fewer than 6 CDRs or the mixing and matching of CDRs, resulting in an antibody that retains the antigen specificity of the parental non-human antibody.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody as broadly as is claimed.
Therefore, in view of the lack of guidance in the specification and in view of the discussion above one of skill in the art would be required to perform undue .




Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are directed to antibodies which “compete” with binding to anti-podocalyxin or “bind the same epitope” as the anti-podocalyxin of claim 1 or claim 12.  On pages 101+, applicant states that the ability to compete or bind the same epitope can determined using any suitable assay and that competition assays are well known in the art.
While one may be able to assay whether an antibody “competes” with or “binds the same epitope as” the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with or “binds the same epitope as” another antibody is a 
Contrary to the assertion in the specification that such a binding assay determines whether two antibodies bind to the same antigenic determinant (i.e., epitope), competing antibodies do not necessarily bind the same epitopes.  For example, “competing” antibodies or antibodies that “bind the same epitope as” may bind spatially overlapping but discrete epitopes.  Simply because two antibodies cannot simultaneously occupy the same space, such an antibody, once bound to the antigen, sterically hinders or blocks binding of another such antibody.  As another example, a “competing” antibody or antibodies that “bind the same epitope as” might not necessarily bind to the same epitope of an antigen as another antibody, if one of the antibodies induces conformational shifts in the three-dimensional structure of the antigen upon binding, which prevents binding of the other antibody to the antigen because the epitope to which it would otherwise bind is unrecognizable as a consequence of the structural change.  
In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for  “binding the same epitope” binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
Circulation. 1998; 97: 900-906), for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document (e.g., page 903, paragraph bridging columns 1 and 2).  More particularly, George et al. describes three antibodies, which bind decidedly different, non-cross-reactive epitopes on 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent with any of the others for binding to the antigen (page 903, paragraph bridging columns 1 and 2).  For example, George et al. teaches monoclonal antibody ILA-4 competed with itself for binding to the antigen (% inhibition = 90 ± 11%), but George et al. discloses, despite its binding a non-overlapping epitope, monoclonal antibody ILA-1 also “competed”, albeit with monoclonal antibody ILA-4 for binding to the antigen (% inhibition = 9 ± 4%).  
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays, such as the assay exemplified in the specification.  




Claims 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a This is a written description rejection.
The claims are drawn to antibodies comprising a VH of SEQ ID NO. 3, 39, 35 and 37 and/or a VL of SEQ ID NO. 5, 41 and 33 and having at least 90% identity to the aforementioned sequences.  While the amino acid sequences of SEQ ID NO: 3, 39, 35, 37, 5, 41 and 33 are adequately described in the specification as-filed, thereby providing an adequate basis for SEQ ID NO: 3, 39, 35, 37, 5, 41 and 33; there is insufficient written description as to the identity of antibodies having a VH of SEQ ID NO. 3, 39, 35 and 37 and/or a VL of SEQ ID NO. 5, 41 and 33 and having at least 90% identity to the aforementioned sequences that would still maintain the function of the polypeptide.  Consequently, the specification does not provide an adequate written description for antibodies having a VH of SEQ ID NO. 3, 39, 35 and 37 and/or a VL of SEQ ID NO. 5, 41 and 33 and having at least 90% identity to the aforementioned sequences. 
The specification as filed does not provide adequate written description support for antibodies containing a VH of SEQ ID NO. 3, 39, 35 and 37 and/or a VL of SEQ ID NO. 5, 41 and 33 and having at least 90% identity to the aforementioned sequences.    The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus member is permitted.  The specification does not describe any members of the claimed genus by complete structure.  Brown et al (J. Immunol. 1996 May; 156(9):3285-3291 at page 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of 
   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 3, 39, 35, 37, 5, 41 and 33 meet the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.



Claims 1, 3-9, 12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an Amgen at 1362. 
 
In the instant case, the specification discloses only intact antibodies containing all 6 CDRs.  The specification does not describe a fragment which does not contain 6 CDRs and bind antigen.  The state of the art shows that antibodies to podocalyxin are known in the art and these antibodies contain a complete set of CDRs.  See Rodriguez et al, Journal compilation vol. 68 p. 407 (2006) and Tan, Stem Cell vol. 27 p. 1792 (2009).  
The claims encompass a fragment which does not contain a full set of 6 CDRs.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
In view of the above, it is the Examiner’s position that applicants have not adequately described the claimed invention and have not shown that they have possession of an antibody fragment containing fewer than 6 CDRs that retained binding.  

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 15 is/are rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Gao et al WO 2014/031476 (priority to 8/21/2012).
This reference discloses antibodies which comprise SEQ ID NO. 11, which contains “at least one of applicant’s CDR”, specifically applicant’s SEQ ID NO. 9 (see alignment below—db is reference sequence and Qy is applicant’s sequence). (see summary and entire reference).  The reference also discloses fragments of the antibody (page 8) wherein the fragments can be Fab, Fab’-SH, Fv, scFv or (Fab’)2.  The reference also discloses that the antibodies can be monoclonal, chimeric, human or humanized (pages 9-10, 21-32).  The reference also discloses polynucleotides encoding said antibodies (para 22+).
Since this reference discloses the same antibody that is claimed by applicant, it is inherent that the antibody of the reference binds podocalyxin.  


  Query Match             64.8%;  Score 93.3;  DB 21;  Length 109;
  Best Local Similarity   29.9%;  
  Matches   23;  Conservative    5;  Mismatches    2;  Indels   47;  Gaps    2;

Qy          1 QASQSISNYLA---------------RASTLA---------------------------- 17
              |||||||||||               :|||||                            
Db         24 QASQSISNYLAWYQQKPGQPPKLLIYQASTLAPGVSSRFKGSGSGTEFTLTISGVECADA 83

Qy         18 ----SQQGYVSNNLDNI 30
                   |||| |:|::|:
Db         84 ATYYCQQGYTSSNVENV 100








Claim(s) 1, 3-9 and 15 is/are rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Frank et al US 2013/0287783 (priority to 4/27/2012).
This reference discloses antibodies which comprise SEQ ID NO. 13, which contains “at least one of applicant’s CDR”, specifically applicant’s SEQ ID NO. 10 (see alignment below—db is reference sequence and Qy is applicant’s sequence). (see summary and entire reference).  The reference also discloses fragments of the antibody (para. 18) wherein the fragments can be Fab, Fab’-SH, Fv, scFv or (Fab’)2.  The reference also discloses that the antibodies can be monoclonal, chimeric, human or humanized (para 17-23, 50-122).  The reference also discloses polynucleotides encoding said antibodies (para 126+).
Since this reference discloses the same antibody that is claimed by applicant, it is inherent that the antibody of the reference binds podocalyxin.  


  Query Match             62.7%;  Score 90.3;  DB 20;  Length 110;
  Best Local Similarity   31.6%;  


Qy          1 QASQSISNYLA---------------RASTLAS--------------------------- 18
              ||||||||:||               |||||||                           
Db         24 QASQSISNWLAWYQQKPGQSPKPLIYRASTLASGVSSRFRGSGSGTQFTLTISGVECADA 83

Qy         19 -----QQGYVSNNLDN 29
                   || | :|:|||
Db         84 ATYYCQQTYTNNHLDN 99




Claim(s) 1, 3-9 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lazarides et al US 7807794.
This reference discloses antibodies which comprise SEQ ID NO. 19, which contains “at least one of applicant’s CDR”, specifically applicant’s SEQ ID NO. 30 (see alignment below—db is reference sequence and Qy is applicant’s sequence). (see summary and entire reference).  The reference also discloses that the antibodies can be monoclonal, chimeric, human or humanized and fragments of the antibody (para. 18) wherein the fragments can be Fab, Fab’-SH, Fv, scFv or (Fab’)2 (col. 20-27).  These antibodies are used in compositions (col. 37).   The reference also discloses polynucleotides encoding said antibodies (col. 21-22).


  Query Match             63.5%;  Score 74.9;  DB 4;  Length 106;
  Best Local Similarity   24.7%;  
  Matches   18;  Conservative    2;  Mismatches    2;  Indels   51;  Gaps    2;

Qy          1 SANSNVRYIH---------------DTS-------------------------------- 13
              ||||:| |||               |||                                
Db         24 SANSSVNYIHWYQQKSGTSPKKWIYDTSKLASGVPVRFSGSGSGTSYSLTISSMETEDAA 83


                  ||| :||||
Db         84 TYYCQQWTTNPLT 96


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643